Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 10, 2021 is acknowledged.  Claims 5, 10, 16-37 are canceled. Claims 1, 3 and 14 are amended. Claims 38-41 are newly added. Claims 1-4, 6-9, 11-15 and new claims 38-41 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/5/21.
3.	Claims 1-4, 6-9, 11-15 and 38-41 are under examination in this office action.
4.	Applicant’s arguments filed on November 10, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 1, 3, 6 and 14 is withdrawn in response to Applicant’s amendment to the claims.
	The rejection of claims 1-9 and 11-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 5. 

The rejection of claims 1, 4, 6-7, 11-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (Neuron, March 8, 2015; 85:1244-1256) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1-4, 6-7, 11-12 and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Bei et al. (Cell, 2016 Jan 14; 164:219-232, as in IDS) is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 5, 6, 8-9 and 13 under 35 U.S.C. 103 as being unpatentable over Bei et al. (Cell, 2016 Jan 14; 164:219-232, as in IDS) or Duan et al. (Neuron, March 8, 2015; 85:1244-1256) in view of He et al. (US2014/0256795) is withdrawn in view of Applicant’s amendment to the claims and cancellation of claim 5.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 10, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

	Claims 1-4, 6-9,11-15, 38 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1-4, 6-9,11-15, 38 and 40-41 as amended encompass using a genus of structurally and functionally undefined pro-regenerative OPN fragment or variants having at least 90% identity to SEQ ID NO:2 or 4 for promoting corticospinal neuronal outgrowth in a subject with a neuronal lesion resulted from a spinal cord injury, traumatic brain injury or stroke or treating a subject with a neuronal lesion resulted from a spinal cord injury, traumatic brain injury or stroke. 
	On p.6 of the response, Applicant argues that the rejection has been overcome in view of amendment to independent claims 1 and 14 and new claims 28-41 recite specific fragments as shown in working examples, which established structural and functional relationship. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of 
i. The claims encompass using structurally and functionally undefined pro-regenerative OPN fragments or variants thereof having at least 90% identity to SEQ ID NO:2 or 4. However, the structural and functional relationship or correlation between the claimed genus of pro-regenerative OPN fragments and fOPN (full length)/OPNΔ144-154/nOPN/aa1-219/SEQ ID NO:2/4 is unknown. 
ii. As previously made of record, the specification only describes full length of OPN (fOPN) (SEQ ID NO:2) or OPN(1-204) or hOPN(1-219) (SEQ ID NO:4) in a combination of fOPN/OPN(1-204)+IGF1/BDNF;  fOPN/OPN(1-204)+IGF1+BDNF; fOPN/OPN(1-204)+IGF1/BDNF+4-AP/4-AP-MeOH; fOPN/OPN(1-204)+IGF1+BDNF+4-AP/4-AP-MeOH for promoting neurite outgrowth or reducing locomotion dysfunction or locomotion functional impairment in the animals of spinal cord injury, stroke or promoting neurite outgrowth in optic nerve damage.  
iii. The specification has not disclosed sufficient species for the broad genus of pro-regenerative OPN fragments for promoting neurite outgrowth or reducing locomotion dysfunction or locomotion functional impairment in the animals of spinal cord injury, stroke or promoting neurite outgrowth in optic nerve damage. The specification also has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention using the claimed genus of pro-regenerative OPN fragments as a whole. There was no known or disclosed structural and functional relationship or correlation between the required function (for promoting corticospinal neuronal growth or reducing locomotion dysfunction or locomotion functional impairment 
Since the common characteristics/features of other pro-regenerative OPN fragments are unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously) and Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of pro-regenerative OPN fragments. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, 
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1-4, 6-9,11-15, 38 and 40-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on November 10, 2021. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Baranes et al. (WO2017/077539, published May 11, 2017, priority Nov 3, 2015; was also published as US2018/0303974). The citations are based on US2018/0303974.
Claims 1, 4, 6-7, 11-12 and 14 are drawn to methods of promoting corticospinal neuronal outgrowth in a subject with a neuronal lesion or treating a subject having a one or both of IGF-1 and BDNF, to thereby contact the lesion and induce corticospinal neuron outgrowth in the subject, wherein the neuronal lesion is a result of a spinal cord injury, traumatic brain injury or stroke. 
Baranes et al. (US2018/0303974 or WO2017/077539) teaches methods of treating a neuronal lesion in a subject wherein the neuronal lesion is a result of a spinal cord injury, traumatic brain injury or stroke, comprising administering to the subject a composition comprising porous coral exoskeleton particles in combination with a biocompatible polymer and a nerve growth or regeneration agent, wherein the biocompatible polymer includes a polymer comprising osteopontin (OPN) and the nerve growth agent includes BDNF or IGF-1, which meet the limitations recited in claims 1, 4 (see abstract; paragraphs [0010]-[0021]; [0025]; [0106]; [0132]; [0147]; [0167]-[0172]). Baranes also teaches adult as in claim 4 (see paragraph [0126]), slow release of the pro-regenerative OPN fragment as in claim 6 because the OPN fragment is not specified (see paragraphs [0106]; [0157]; [0160]; [0101]-[0116]). Baranes also teaches that administering begins within 24hrs of the time of lesion development as in claim 7, periodic, over a period of at least 8 weeks or at least 12 weeks as in claim 9 (see paragraphs [0169]-[0172]), locally, directly to the lesion site or systemically as in claims 11-13 (see paragraphs [0155]-[0156]). Thus, claims 1, 4, 6-7, 11-12 and 14 are anticipated by Baranes et al..
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 6-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baranes et al. (US2018/0303974; was also published as WO2017/077539) in view of He et al. (US2014/0256795, published Sep 11, 2014, priority Nov 1, 2011; was issued as US9511036, cited previously) and Bei et al. (Cell, 2016 Jan 14; 164:219-232, as in IDS).
Baranes is set forth above but fails to teach OPN or a pro-regenerative OPN fragment in combination with both IGF1 and BDNF recited in independent claims 1 and 14 and also fails to teach further administering a voltage gated potassium channel blocker including 4-AP or 4-AP-MeOH recited in claims 2-3 and 15.
While Baranes does not explicitly teaches a combination of OPN or a pro-regenerative OPN fragment with both IGF1 and BDNF as in independent claims 1 and 14 or further administering a voltage gated potassium channel blocker including 4-AP or 4-AP-MeOH as in claims 2-3 and 15, He et al. (US2014/0256795) and Bei et al. teach these limitations and provide motivation and an expectation of success. 
In particular, He teaches a method of promoting sustained survival and neurite outgrowth of corticospinal neurons in a neuronal lesion that is result of stroke, spinal cord injury and traumatic brain injury, comprising: contacting the neuron with an effective amount of an inhibitor of PTEN and an effective amount of an inhibitor of SOCS3 and with an additional agent including BDNF to thereby promote sustained survival, sustained regeneration, and/or sustained compensatory outgrowth of the corticospinal neurons (see paragraph [0006]-[0007]; [0045]-[0054]). He also teaches that administration regimens include periodic administration or over a period time as in claims 8-9 (see [0068]; [0082]-[0085], in particular) and the administration route includes 
Bei teaches that viral vector expression of a combination of OPN and IGF-1/BDNF mimics the effects of PTEN/SOCS3 inhibition (see p. 219 abstract; p. 219, 2nd col., 2nd paragraph; p. 229). Bei teach methods of promoting neuronal outgrowth in a subject with an optic nerve injury or treating a subject with an optic nerve injury (i.e. a neuronal lesion in their central nervous system), comprising administering to the subject an effective amount of a combination of an OPN (i.e. a pro-regenerative OPN fragment) and an effective amount of IGF-1/BDNF or a combination of OPN/IGF-1/CNTF or a combination of OPN/IGF-1/CNTF/4-AP or 4-AP-3-Me (4-AP-MeOH) (i.e. a voltage gated potassium channel blocker) via intravitreal injection  (see p. 228 , figure 7; p. 229-230; p. s). Bei also teaches further administering to the subject an effective amount of a voltage gated potassium channel blockers including 4-AP or 4-AP-MeOH as in claims 2-3 and 15 and administration of 4-AP enhances functional recovery of optomotor acuities (see p. 226; figure 5; p. 228 , figure 7; p. 229-230). Bei teaches that the subject is an adult as in claim 4 (see p.s10, last paragraph; p.s12). Bei teaches that the OPN is in a slow released form as in claim 6 because OPN is delivered via an AAV vector and expressed and released slowly (see p. s11). Bei also teaches that administering within 24hrs as in claim 7and also teaches locally, directly to the lesion site as in claims 11-12 (see p.s11). 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of He and Bei with the teaching of Baranes to promote corticospinal neuronal outgrowth in a subject having a 
Thus, it is obvious to combine two prior art elements (i.e. a combination of OPN and IGF-1 and/or BDNF or further administering a voltage gated potassium channel blocker including 4-APor 4-AP-MeOH disclosed by He and Bei vs a combination of OPN and IGF-1 or BDNF disclosed by Baranes) according known methods (i.e. methods of promoting corticospinal neuronal growth in neuronal lesions or treating neuronal lesions in stroke, spinal cord injury, traumatic brain injury and using a combination of OPN and IGF-1 and/or BDNF disclosed by Baranes or a combination of OPN and IGF-1 and/or BDNF mimics the effects of PTEN/SOCS3 inhibition as disclosed by He and Bei) to yield predictable results, simply substitute one known element (i.e. a combination of OPN and IGF-1 and BDNF or further including a voltage gated potassium channel blocker including 4-APor 4-AP-MeOH) for another (i.e. a combination of OPN and IGF-1 .

11.	Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Baranes et al. (US2018/0303974; was also published as WO2017/077539) in view of He et al. (US2014/0256795; was issued as US9511036) and Bei et al. (Cell, 2016 Jan 14; 164:219-232, as in IDS) as applied to claims 1-4, 6-9 and 11-15 above, and further in view of Boschert et al. (US7217687, issued May 15, 2007, filed May 8, 2002).
Baranes, He and Bei are set forth above but fail to teach a human OPN fragment, or comprising at least aa1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2 as in claims 38-41. 
While Baranes, He and Bei do not explicitly teach a human OPN fragment or comprising at least aa1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2 as in claims 38-41. Boschert et al. (US7217687) teach these limitations. In particular, Boschert teaches a method of treating a neurologic disease including stroke, traumatic brain injury and spinal cord injury comprising administering to a patient in need thereof a medicament comprising a human OPN or an agonist of OPN activity including OPN fragment and optionally together with a pharmaceutically acceptable 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Boschert with the teachings of Baranes, He and Bei to promote corticospinal neuronal outgrowth in a subject having a neuronal lesion or to treat a subject having a neuronal lesion of stroke, spinal cord injury, traumatic brain injury using a combination of a human OPN fragment with IGF-1 and BDNF or further administering a voltage gated potassium channel blocker including 4-AP or 4-AP-MeOH, wherein the OPN comprises at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2in the method of Baranes, He and Bei because Baranes, He and Bei teach methods of treating a subject having a neuronal lesion of spinal cord injury, traumatic brain injury or stroke, comprising administering to the subject a composition comprising OPN and BDNF and/or IGF-1 or further administering a voltage gated potassium channel blocker including 4-AP or 4-AP-MeOH to the subject, while Boschert teaches a method of treating a neurologic disease including stroke, traumatic brain injury and spinal cord injury comprising administering to a patient in need thereof a medicament comprising a human OPN or an agonist of OPN activity including OPN fragment and optionally together with a pharmaceutically acceptable carrier; wherein the human OPN comprising SEQ ID NO:1, which comprises at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2. In this combination, both Baranes’s method and He’s and Bei’s methods are performing the same functions in promoting corticospinal neuronal growth in a neuronal lesion of stroke, spinal cord  He and Bei’s method using Boschert’s methods, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would promote corticospinal neuronal growth in a neuronal lesion of stroke, spinal cord injury and traumatic brain injury or treat a neuronal lesion of stroke, spinal cord injury and traumatic brain injury because Baranes, He and Bei teach methods of treating a subject having a neuronal lesion of spinal cord injury, traumatic brain injury or stroke, comprising administering to the subject a composition comprising OPN and BDNF and/or IGF-1 or further administering a voltage gated potassium channel blocker including 4-AP or 4-AP-MeOH to the subject, and Boschert teaches a method of treating a neurologic disease including stroke, traumatic brain injury and spinal cord injury comprising administering to a patient in need thereof a medicament comprising a human OPN or an agonist of OPN activity including OPN fragment and optionally together with a pharmaceutically acceptable carrier; wherein the human OPN comprising SEQ ID NO:1, which comprises at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2. The general conditions of the claims are disclosed in the prior art (i.e. Baranes, He or Bei), selecting a human OPN comprising at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2 in a combination of OPN and IGF-1 and/or BDNF or in the combination thereof with further administering a voltage gated potassium channel blocker including 4-APor 4-AP-MeOH 
Thus, it is obvious to combine two prior art elements (i.e. a human OPN comprising at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2 vs an OPN disclosed by Baranes) according known methods (i.e. methods of promoting corticospinal neuronal growth in neuronal lesions or treating neuronal lesions in stroke, spinal cord injury, traumatic brain injury and using a combination of OPN and IGF-1 and/or BDNF disclosed by Baranes, He and Bei) to yield predictable results, simply substitute one known element (i.e. a human OPN comprising at least 1-219 of OPN or at least 90% sequence identity to SEQ ID NO:4 or 2 for another (i.e. an OPN in a combination of OPN and IGF-1 and/or BDNF) according known methods to obtain predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 
SEQ ID NO:4
US-10-477-876A-1
; Sequence 1, Application US/10477876A
; Patent No. 7217687
; GENERAL INFORMATION:
;  APPLICANT: Applied Research Systems ARS Holding N.V.
;  TITLE OF INVENTION: Use of osteopontin for the treatment and/or prevention of demyelinating
;  TITLE OF INVENTION:  diseases
;  FILE REFERENCE: WO 473
;  CURRENT APPLICATION NUMBER: US/10/477,876A
;  CURRENT FILING DATE:  2004-04-09
;  PRIOR APPLICATION NUMBER: 01111296
;  PRIOR FILING DATE: 2001-05-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 1
;   LENGTH: 314
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-477-876A-1

  Query Match             100.0%;  Score 219;  DB 6;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219
SEQ ID NO:2
US-10-477-876A-1
; Sequence 1, Application US/10477876A
; Patent No. 7217687
; GENERAL INFORMATION:
;  APPLICANT: Applied Research Systems ARS Holding N.V.
;  TITLE OF INVENTION: Use of osteopontin for the treatment and/or prevention of demyelinating
;  TITLE OF INVENTION:  diseases
;  FILE REFERENCE: WO 473
;  CURRENT APPLICATION NUMBER: US/10/477,876A
;  CURRENT FILING DATE:  2004-04-09
;  PRIOR APPLICATION NUMBER: 01111296
;  PRIOR FILING DATE: 2001-05-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 1
;   LENGTH: 314
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-477-876A-1

  Query Match             100.0%;  Score 314;  DB 6;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314




Conclusion

12.	NO CLAIM IS ALLOWED.


SEQ ID NO:2(aa 1-314)	  1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
SEQ ID NO:4(aa 1-219) 	  1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

SEQ ID NO:2(aa 1-314)  	 61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
SEQ ID NO:4(aa 1-219) 	 61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

SEQ ID NO:2(aa 1-314)  	121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
SEQ ID NO:4(aa 1-219) 	121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

SEQ ID NO:2(aa 1-314)  	181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
SEQ ID NO:4(aa 1-219) 	181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS--------------------- 219

SEQ ID NO:2(aa 1-314)  	241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

SEQ ID NO:2(aa 1-314)  	301 RISHELDSASSEVN 314


13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:4
ABP58123
ID   ABP58123 standard; protein; 314 AA.
XX
AC   ABP58123;
XX
DT   15-JUN-2007  (revised)
DT   28-MAR-2003  (first entry)
XX
DE   Human osteopontin OPN-a.
XX
KW   Osteopontin; OPN-a; human; neuropathy; stroke; multiple sclerosis;
KW   Alzheimer's disease; Parkinson's disease; Huntington's disease;
KW   amyotrophic lateral sclerosis; neuroprotective; nootropic;
KW   antiparkinsonian; anticonvulsant; cerebroprotective; gene therapy;
KW   BOND_PC; secreted phosphoprotein 1 isoform a; osteopontin;
KW   secreted phosphoprotein-1 (osteopontin, bone sialoprotein);
KW   secreted phosphoprotein 1 isoform a [Homo sapiens]; SPP1; OPN; BNSP;
KW   BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion; unknown;
KW   unknown [Homo sapiens]; osteopontin [Homo sapiens];
KW   nephropontin precursor; nephropontin;
KW   nephropontin precursor [Homo sapiens]; unnamed protein product;
KW   mature osteopontin (AA 1 to 298); unnamed protein product [Homo sapiens];
KW   hypothetical protein; hypothetical protein [synthetic construct]; GO1503;
KW   GO5125; GO5178; GO5515; GO5576; GO5578; GO5615; GO6916; GO7155; GO7160;
KW   GO30502.
XX
OS   Homo sapiens.

FH   Key             Location/Qualifiers
FT   Region          1..170
FT                   /note= "region specifically described in Claim 8"
FT   Region          1..168
FT                   /note= "region specifically described in Claim 8"
FT   Region          1..16
FT                   /note= "region specifically described in Claim 8"
FT   Region          170..314
FT                   /note= "region specifically described in Claim 8"
XX
CC PN   WO200292122-A2.
XX
CC PD   21-NOV-2002.
XX
CC PF   08-MAY-2002; 2002WO-EP005081.
XX
PR   17-MAY-2001; 2001EP-00111296.
XX
CC PA   (ISTF ) ARS APPLIED RES SYSTEMS HOLDING NV.
XX
CC PI   Boschert U,  Feger G,  Selvaraju R,  Papoian R,  Bernasconi L;
XX
DR   WPI; 2003-120610/11.
DR   PC:NCBI; gi91206462.
DR   PC:SWISSPROT; P10451.
XX
CC PT   Use of osteopontin or an agonist of osteopontin activity, or a nucleic 
CC PT   acid molecule for manufacturing a medicament for the treatment and/or 
CC PT   prevention of a neurological disease, e.g. multiple sclerosis, stroke or 
CC PT   Parkinson's disease.
XX
CC PS   Claim 8; Page 115-116; 119pp; English.
XX
CC   The present sequence is the protein sequence of human osteopontin splice 
CC   variant OPN-a. The invention relates to the use of osteopontin, or an 
CC   agonist of osteopontin activity, for treatment or prevention of a 
CC   neurologic disease. The osteopontin is selected from a polypeptide 
CC   comprising the present sequence, or polypeptides comprising amino acids 1
CC   -168, 1-170, 1-16 and 170-314, or 170-314 of the present sequence, or 
CC   osteopontin splice variants OPN-b (see ABP58124) or OPN-c (see ABP58125),
CC   their muteins, isoforms, fused proteins, functional derivatives, active 
CC   fractions or circularly permuted derivatives. The osteopontin may be 
CC   fused to a carrier molecule, e.g. a protein that promotes the crossing of
CC   the blood brain barrier. The neurologic disease may be a traumatic nerve 
CC   injury, stroke, demyelinating disease of the central or peripheral 
CC   nervous system, neuropathy or neurodegenerative disease. The neurologic 
CC   disease is especially a peripheral or diabetic neuropathy. The 
CC   demyelinating disease is especially multiple sclerosis. The 
CC   neurodegenerative disease is especially Alzheimer's disease, Parkinson's 
CC   disease, Huntington's disease or amyotrophic lateral sclerosis. A vector 
CC   comprising a nucleic acid encoding the osteopontin polypeptide can be 
CC   used to induce and/or enhance the endogenous production of osteopontin in
CC   a cell in the manufacture of a medicament for the treatment and/or 
CC   prevention of a neurologic disease. A cell that has been genetically 
CC   modified to produce osteopontin or an agonist of osteopontin activity is 
CC   also useful for manufacturing a medicament for the treatment and/or 
CC   prevention of a neurological disease (all claimed)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 1166;  DB 3;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219

US-10-477-876A-1
; Sequence 1, Application US/10477876A
; Patent No. 7217687
; GENERAL INFORMATION:

;  TITLE OF INVENTION: Use of osteopontin for the treatment and/or prevention of demyelinating
;  TITLE OF INVENTION:  diseases
;  FILE REFERENCE: WO 473
;  CURRENT APPLICATION NUMBER: US/10/477,876A
;  CURRENT FILING DATE:  2004-04-09
;  PRIOR APPLICATION NUMBER: 01111296
;  PRIOR FILING DATE: 2001-05-17
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 1
;   LENGTH: 314
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-477-876A-1

  Query Match             100.0%;  Score 1166;  DB 6;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDS 219

SEQ ID NO:2
ATN18572
ID   ATN18572 standard; protein; 314 AA.
XX
AC   ATN18572;
XX
DT   11-DEC-2008  (first entry)
XX
DE   Human SPP1 encoded protein SEQ ID NO 87.
XX
KW   RNA interference; gene silencing; hearing loss; renal failure; glaucoma;
KW   adult respiratory distress syndrome; acute lung injury;
KW   organ transplantation; transplant rejection; ischemia;
KW   reperfusion injury; nephrotoxicity; neurotoxicity drug-induced;
KW   spinal cord injury; decubitus ulcer; osteoarthritis;
KW   chronic obstructive pulmonary disease; oral mucositis; xerophthalmia;
KW   age related macular degeneration; Apoptosis inhibitor; Auditory;
KW   Nephrotropic; Ophthalmological; Respiratory-Gen.; Immunosuppressive;
KW   Vasotropic; Neuroprotective; Vulnerary; Antiarthritic; Cerebroprotective;
KW   Antiinflammatory; Dermatological; osteopontin ligand; BOND_PC;
KW   secreted phosphoprotein 1 isoform a; osteopontin;
KW   secreted phosphoprotein-1 (osteopontin, bone sialoprotein); SPP1; OPN;
KW   BNSP; BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion; bone sialoprotein I;
KW   early T-lymphocyte activation 1; unknown; nephropontin precursor;
KW   nephropontin; unnamed protein product; mature osteopontin (AA 1 to 298);
KW   hypothetical protein; GO1503; GO5125; GO5178; GO5515; GO5576; GO5578;
KW   GO5615; GO6916; GO7155; GO7160; GO30502.
XX
OS   Homo sapiens.
XX
CC PN   WO2008050329-A2.
XX
CC PD   02-MAY-2008.
XX
CC PF   25-OCT-2007; 2007WO-IL001278.
XX
PR   25-OCT-2006; 2006US-0854503P.
PR   15-MAY-2007; 2007US-0930493P.
XX
CC PA   (QUAR-) QUARK PHARM INC.
XX
CC PI   Feinstein E,  Mett I,  Skaliter R,  Kalinski H,  Idelson GH;
XX
DR   WPI; 2008-H00835/44.
DR   N-PSDB; ATN18524.
DR   PC:NCBI; gi91206462.
DR   PC:SWISSPROT; P10451.
XX
CC PT   Use of oligonucleotide that inhibits expression of one of specified genes

CC PT   the specification, for treating a disease or condition e.g. hearing loss 
CC PT   and renal failure.
XX
CC PS   Disclosure; SEQ ID NO 87; 1187pp; English.
XX
CC   The invention relates to treating diseases or conditions, comprising 
CC   administering an oligonucleotide (I), especially a small interfering RNA 
CC   (siRNA), that inhibits expression of a gene selected from 25 genes. The 
CC   disease or condition is selected from hearing loss, acute renal failure, 
CC   glaucoma, acute respiratory distress syndrome, acute lung injury, organ 
CC   transplantation rejection, ischemia-reperfusion injury, nephrotoxicity, 
CC   neurotoxicity, spinal cord injury, pressure sores, osteoarthritis, 
CC   chronic obstructive pulmonary disease, oral mucositis, dry eye syndrome 
CC   and age-related macular degeneration. The invention includes a small 
CC   interference RNA (siRNA), a vector expressing the compound, a 
CC   pharmaceutical composition comprising the antibody and a carrier, and  
CC   methods for treating the diseases or conditions. The present sequence is 
CC   that of a protein of the invention.
CC   
CC   Revised record issued on 30-NOV-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 314;  DB 12;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314

AWY99843
ID   AWY99843 standard; protein; 314 AA.
XX
AC   AWY99843;
XX
DT   29-OCT-2009  (first entry)
XX
DE   Human SPP1 target gene encoded protein sequence SEQ ID NO:87.
XX
KW   gene silencing; RNA interference; auditory; nephrotropic;
KW   respiratory-gen.; vasotropic; immunosuppressive; neuroprotective;
KW   vulnerary; ophthalmological; antiinflammatory; hearing loss;
KW   renal failure; glaucoma; adult respiratory distress syndrome;
KW   acute lung injury; reperfusion injury; transplantation; ischemia;
KW   spinal cord injury; decubitus ulcer; age related macular degeneration;
KW   xerophthalmia; optic nerve disorder; oral mucositis;
KW   chronic obstructive pulmonary disease; diabetic retinopathy; SPP1 gene;
KW   secreted phosphoprotein 1; BOND_PC; secreted phosphoprotein 1 isoform a;
KW   osteopontin; secreted phosphoprotein-1 (osteopontin, bone sialoprotein);
KW   SPP1; OPN; BNSP; BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion;
KW   bone sialoprotein I; early T-lymphocyte activation 1; unknown;
KW   nephropontin precursor; nephropontin; unnamed protein product;
KW   mature osteopontin (AA 1 to 298); hypothetical protein; GO1503; GO5125;
KW   GO5178; GO5515; GO5576; GO5578; GO5615; GO6916; GO7155; GO7160; GO30502.
XX
OS   Homo sapiens.
XX
CC PN   WO2009044392-A2.
XX
CC PD   09-APR-2009.
XX
CC PF   04-SEP-2008; 2008WO-IL001197.
XX
PR   03-OCT-2007; 2007US-0997576P.
PR   25-OCT-2007; 2007US-0000664P.

PR   04-JAN-2008; 2008US-0010040P.
PR   22-MAY-2008; 2008US-0128519P.
PR   10-JUL-2008; 2008US-0134638P.
PR   15-AUG-2008; 2008US-0189035P.
XX
CC PA   (QUAR-) QUARK PHARM INC.
XX
CC PI   Aygun H,  Beigelman L,  Feinstein E,  Kalinski H,  Mcswiggen J;
CC PI   Mett I,  Skaliter R;
XX
DR   WPI; 2009-H16511/29.
DR   N-PSDB; AWY99795.
DR   PC:NCBI; gi91206462.
DR   PC:SWISSPROT; P10451.
XX
CC PT   New double stranded oligoribonucleotides that inhibit target gene, 
CC PT   comprising sense strand derived from mRNA sequence and antisense strand 
CC PT   complementary to sense strand useful for treating e.g. hearing loss, 
CC PT   acute renal failure, glaucoma.
XX
CC PS   Disclosure; SEQ ID NO 87; 0pp; English.
XX
CC   The invention relates to double stranded oligoribonucleotides that 
CC   inhibit a target gene, comprising a sense strand derived from an mRNA 
CC   sequence and an antisense strand complementary to the sense strand. The 
CC   double stranded oligoribonucleotides that inhibit a target gene comprise:
CC   5' (N1)x-Z 3' as an antisense strand, and 3' Z'-(N'1)y-z1 5' as a sense 
CC   strand; or 5' (N2)x-Z 3' as an antisense strand, and 3' Z'-(N'2)y-z1 5' 
CC   as a sense strand; or 5' (N3)x-Z 3' as an antisense strand, and 3' Z'-
CC   (N'3)y-z1 5' as a sense strand, where N1 and N'1 = a ribonucleotide which
CC   can be unmodified or modified, or an unconventional moiety; (N1)x and 
CC   (N'1)y = an oligonucleotide in which each consecutive N1 or N'1 is joined
CC   to the next N1 or N'1 by a covalent bond; Z and Z' = absent, or 1-5 
CC   consecutive nucleotides covalently attached at the 3' terminus of the 
CC   strand in which it is present; z1 = absent or capping group covalently 
CC   attached at the 5' terminus of (N'1)y; and x and y = 18-27. (N1)x 
CC   comprises modified or unmodified ribonucleotides, and optionally at least
CC   one unconventional group, each modified ribonucleotide having a 2'-O-
CC   methyl on its sugar, where N1 at the 3' terminus of (N1)x is a modified 
CC   ribonucleotide, (N1)x comprises at least five alternating modified 
CC   ribonucleotides beginning at the 3' end and at least nine modified 
CC   ribonucleotides in total and each remaining N1 is an unmodified 
CC   ribonucleotide; where (N'1)y comprises modified or unmodified 
CC   ribonucleotides, and optionally at least one unconventional group, any 
CC   modified ribonucleotide having a 2'-O-methyl on its sugar, and in (N'1)y 
CC   at least one unconventional group is present, which unconventional group 
CC   can be an abasic ribose moiety, an abasic deoxyribose moiety, a modified 
CC   or unmodified deoxyribonucleotide, a mirror nucleotide, a non-base 
CC   pairing nucleotide analog or a nucleotide joined to an adjacent 
CC   nucleotide by a 2'-5' internucleotide phosphate bond; and where the 
CC   sequence of (N1)x is complementary to the sequence of (N'1)y; and the 
CC   sequence of (N'1)y is identical to the sequence of an mRNA encoded by a 
CC   target gene; and where there are less than 15 consecutive nucleotides 
CC   complementary to the mRNA. The double stranded oligoribonucleotides can 
CC   be used for treating or preventing the incidence or severity of a disease
CC   or condition and/or symptoms associated with it (including hearing loss, 
CC   acute renal failure (ARF), glaucoma, acute respiratory distress syndrome 
CC   (ARDS) and other acute lung and respiratory injuries, ischemia-
CC   reperfusion injury following lung transplantation, ocular ischemic 
CC   conditions including anterior ischemic optic neuropathy organ 
CC   transplantation including lung, liver, heart, pancreas, and kidney 
CC   transplantation and including delayed graft function (DGF), nephro- and 
CC   neurotoxicity, spinal cord injury, pressure sores, age-related macular 
CC   degeneration (AMD), dry eye syndrome, ischemic optic neuropathy (ION), 
CC   oral mucositis, chronic obstructive pulmonary disease (COPD) and diabetic
CC   retinopathy. The present sequence represents a protein encoded by a 
CC   specifically claimed human target gene mRNA sequence used in the 
CC   exemplification of the present invention.
CC   
CC   Revised record issued on 03-OCT-2009 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 314;  DB 15;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314
ABP58123
ID   ABP58123 standard; protein; 314 AA.
XX
AC   ABP58123;
XX
DT   15-JUN-2007  (revised)
DT   28-MAR-2003  (first entry)
XX
DE   Human osteopontin OPN-a.
XX
KW   Osteopontin; OPN-a; human; neuropathy; stroke; multiple sclerosis;
KW   Alzheimer's disease; Parkinson's disease; Huntington's disease;
KW   amyotrophic lateral sclerosis; neuroprotective; nootropic;
KW   antiparkinsonian; anticonvulsant; cerebroprotective; gene therapy;
KW   BOND_PC; secreted phosphoprotein 1 isoform a; osteopontin;
KW   secreted phosphoprotein-1 (osteopontin, bone sialoprotein);
KW   secreted phosphoprotein 1 isoform a [Homo sapiens]; SPP1; OPN; BNSP;
KW   BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion; unknown;
KW   unknown [Homo sapiens]; osteopontin [Homo sapiens];
KW   nephropontin precursor; nephropontin;
KW   nephropontin precursor [Homo sapiens]; unnamed protein product;
KW   mature osteopontin (AA 1 to 298); unnamed protein product [Homo sapiens];
KW   hypothetical protein; hypothetical protein [synthetic construct]; GO1503;
KW   GO5125; GO5178; GO5515; GO5576; GO5578; GO5615; GO6916; GO7155; GO7160;
KW   GO30502.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          1..170
FT                   /note= "region specifically described in Claim 8"
FT   Region          1..168
FT                   /note= "region specifically described in Claim 8"
FT   Region          1..16
FT                   /note= "region specifically described in Claim 8"
FT   Region          170..314
FT                   /note= "region specifically described in Claim 8"
XX
CC PN   WO200292122-A2.
XX
CC PD   21-NOV-2002.
XX
CC PF   08-MAY-2002; 2002WO-EP005081.
XX
PR   17-MAY-2001; 2001EP-00111296.
XX
CC PA   (ISTF ) ARS APPLIED RES SYSTEMS HOLDING NV.
XX
CC PI   Boschert U,  Feger G,  Selvaraju R,  Papoian R,  Bernasconi L;
XX
DR   WPI; 2003-120610/11.
DR   PC:NCBI; gi91206462.
DR   PC:SWISSPROT; P10451.
XX
CC PT   Use of osteopontin or an agonist of osteopontin activity, or a nucleic 
CC PT   acid molecule for manufacturing a medicament for the treatment and/or 
CC PT   prevention of a neurological disease, e.g. multiple sclerosis, stroke or 
CC PT   Parkinson's disease.
XX
CC PS   Claim 8; Page 115-116; 119pp; English.
XX
CC   The present sequence is the protein sequence of human osteopontin splice 
CC   variant OPN-a. The invention relates to the use of osteopontin, or an 
CC   agonist of osteopontin activity, for treatment or prevention of a 
CC   neurologic disease. The osteopontin is selected from a polypeptide 
CC   comprising the present sequence, or polypeptides comprising amino acids 1
CC   -168, 1-170, 1-16 and 170-314, or 170-314 of the present sequence, or 
CC   osteopontin splice variants OPN-b (see ABP58124) or OPN-c (see ABP58125),
CC   their muteins, isoforms, fused proteins, functional derivatives, active 
CC   fractions or circularly permuted derivatives. The osteopontin may be 
CC   fused to a carrier molecule, e.g. a protein that promotes the crossing of
CC   the blood brain barrier. The neurologic disease may be a traumatic nerve 
CC   injury, stroke, demyelinating disease of the central or peripheral 
CC   nervous system, neuropathy or neurodegenerative disease. The neurologic 

CC   demyelinating disease is especially multiple sclerosis. The 
CC   neurodegenerative disease is especially Alzheimer's disease, Parkinson's 
CC   disease, Huntington's disease or amyotrophic lateral sclerosis. A vector 
CC   comprising a nucleic acid encoding the osteopontin polypeptide can be 
CC   used to induce and/or enhance the endogenous production of osteopontin in
CC   a cell in the manufacture of a medicament for the treatment and/or 
CC   prevention of a neurologic disease. A cell that has been genetically 
CC   modified to produce osteopontin or an agonist of osteopontin activity is 
CC   also useful for manufacturing a medicament for the treatment and/or 
CC   prevention of a neurological disease (all claimed)
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 314;  DB 3;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314

ASQ08309
ID   ASQ08309 standard; protein; 314 AA.
XX
AC   ASQ08309;
XX
DT   18-SEP-2008  (first entry)
XX
DE   Human osteopontin protein, SEQ ID 2.
XX
KW   therapeutic; prophylactic to disease; protein therapy; ischemia; hypoxia;
KW   brain injury; epilepsy; cerebrovascular ischemia; alzheimers disease;
KW   vasotropic; respiratory-gen; vulnerary; anticonvulsant;
KW   cerebroprotective; neuroprotective; nootropic; Osteopontin; BOND_PC;
KW   secreted phosphoprotein 1 isoform a; osteopontin;
KW   secreted phosphoprotein-1 (osteopontin, bone sialoprotein); SPP1; OPN;
KW   BNSP; BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion; bone sialoprotein I;
KW   early T-lymphocyte activation 1; unknown; nephropontin precursor;
KW   nephropontin; unnamed protein product; mature osteopontin (AA 1 to 298);
KW   hypothetical protein; GO1503; GO5125; GO5178; GO5515; GO5576; GO5578;
KW   GO5615; GO6916; GO7155; GO7160; GO30502.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Region          162..168
FT                   /note= "Integrin binding motif"
XX
CC PN   WO2008086449-A2.
XX
CC PD   17-JUL-2008.
XX
CC PF   09-JAN-2008; 2008WO-US050678.
XX
PR   09-JAN-2007; 2007US-0879645P.
XX
CC PA   (UYOR-) UNIV OREGON HEALTH SCI.
XX
CC PI   Stenzel-Poore M,  Stevens S,  Doyle K;
XX
DR   WPI; 2008-J05786/51.
DR   PC:NCBI; gi91206462.

XX
CC PT   New osteopontin peptide mimetic comprises a linear amino acid subsequence
CC PT   of a mammalian osteopontin polypeptide or its variant, useful for 
CC PT   treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC PT   cell.
XX
CC PS   Disclosure; SEQ ID NO 2; 66pp; English.
XX
CC   The present invention relates to a novel osteopontin peptide mimetic. The
CC   peptide mimetic comprises a linear amino acid subsequence of a mammalian 
CC   osteopontin polypeptide or its variant. The invention provides a method 
CC   for treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC   cell by contacting the cell with a composition comprising the osteopontin
CC   peptide mimetic. The osteopontin peptide mimetic is useful in the 
CC   preparation of a medicament for treating diseases (e.g. traumatic brain 
CC   injury, epilepsy, stroke, or Alzheimer's disease). The present sequence 
CC   is an amino acid sequence of human osteopontin protein used as a 
CC   therapeutic agent in the invention.
CC   
CC   Revised record issued on 11-AUG-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 314;  DB 12;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314

AWH77139
ID   AWH77139 standard; protein; 314 AA.
XX
AC   AWH77139;
XX
DT   30-APR-2009  (first entry)
XX
DE   Human osteopontin-a (OPN-a) protein, SEQ ID 2.
XX
KW   protein purification; therapeutic; immunoaffinity chromatography;
KW   ion exchange; multiple sclerosis; immunosuppressive; neuroprotective;
KW   cerebrovascular ischemia; cerebroprotective; vasotropic;
KW   diabetic neuropathy; Osteopontin ligand; BOND_PC;
KW   secreted phosphoprotein 1 isoform a; osteopontin;
KW   secreted phosphoprotein-1 (osteopontin, bone sialoprotein); SPP1; OPN;
KW   BNSP; BSPI; ETA-1; MGC110940; SPP1/CALPHA1 fusion; bone sialoprotein I;
KW   early T-lymphocyte activation 1; unknown; nephropontin precursor;
KW   nephropontin; unnamed protein product; mature osteopontin (AA 1 to 298);
KW   hypothetical protein; GO1503; GO5125; GO5178; GO5515; GO5576; GO5578;
KW   GO5615; GO6916; GO7155; GO7160; GO30502.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   Peptide         1..16
FT                   /label= Signal_peptide
FT   Protein         17..314
FT                   /label= Mature_Human_osteopontin-a_(OPN-a)
XX
CC PN   WO2009027284-A1.
XX
CC PD   05-MAR-2009.
XX
CC PF   20-AUG-2008; 2008WO-EP060886.
XX

PR   05-SEP-2007; 2007US-0967498P.
XX
CC PA   (ISTF ) LAB SERONO SA.
XX
CC PI   Delvaille D,  Ziegler T;
XX
DR   WPI; 2009-F49671/22.
DR   N-PSDB; AWH77138.
DR   PC:NCBI; gi91206462.
DR   PC:SWISSPROT; P10451.
XX
CC PT   Purification of osteopontin comprises subjecting the solution with 
CC PT   osteopontin to immobilized metal ion affinity chromatography, hydrophobic
CC PT   interaction chromatography, and ion exchange chromatography.
XX
CC PS   Disclosure; SEQ ID NO 2; 36pp; English.
XX
CC   The present invention relates to a method for the Purification of 
CC   osteopontin comprising subjecting the solution with osteopontin (OPN) to 
CC   immobilized metal ion affinity chromatography, hydrophobic interaction 
CC   chromatography, and ion exchange chromatography. The present invention 
CC   also relates to: a method for manufacturing a pharmaceutical composition 
CC   comprising osteopontin as active ingredient comprising: (a) purifying 
CC   osteopontin according to the method above; and (b) formulating the 
CC   purified osteopontin as active ingredient into a pharmaceutical 
CC   composition, optionally with a pharmaceutical carrier or excipient; and a
CC   pharmaceutical composition. The methods are useful for purifying 
CC   osteopontin and for manufacturing pharmaceutical compositions with 
CC   osteopontin as active ingredient. Osteopontin is useful in many 
CC   physiological processes, like in bone metabolism, and for treating 
CC   neurological disorders, e.g. demyelinating disorders, multiple sclerosis,
CC   stroke, and peripheral neuropathies (i.e. diabetic neuropathy or 
CC   chemotherapy induced neuropathy). The method consistently provides 
CC   homogenous osteopontin preparations with low amounts of its truncated 
CC   forms. The present sequence represents a human osteopontin (OPN) protein.
CC   
CC   Revised record issued on 01-APR-2009 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 314 AA;

  Query Match             100.0%;  Score 314;  DB 14;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIAVICFCLLGITCAIPVKQADSGSSEEKQLYNKYPDAVATWLNPDPSQKQNLLAPQNA 60

Qy         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VSSEETNDFKQETLPSKSNESHDHMDDMDDEDDDDHVDSQDSIDSNDSDDVDDTDDSHQS 120

Qy        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESHHSDESDELVTDFPTDLPATEVFTPVVPTVDTYDGRGDSVVYGLRSKSKKFRRPDIQ 180

Qy        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YPDATDEDITSHMESEELNGAYKAIPVAQDLNAPSDWDSRGKDSYETSQLDDQSAETHSH 240

Qy        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KQSRLYKRKANDESNEHSDVIDSQELSKVSREFHSHEFHSHEDMLVVDPKSKEEDKHLKF 300

Qy        301 RISHELDSASSEVN 314
              ||||||||||||||
Db        301 RISHELDSASSEVN 314

SEQ ID NO:3
ASQ08308
ID   ASQ08308 standard; protein; 294 AA.
XX
AC   ASQ08308;
XX
DT   18-SEP-2008  (first entry)
XX
DE   Mouse osteopontin protein, SEQ ID 1.
XX
KW   therapeutic; prophylactic to disease; protein therapy; ischemia; hypoxia;
KW   brain injury; epilepsy; cerebrovascular ischemia; alzheimers disease;
KW   vasotropic; respiratory-gen; vulnerary; anticonvulsant;
KW   cerebroprotective; neuroprotective; nootropic; Osteopontin; BOND_PC;
KW   unnamed protein product; Spp1; mature minopontin (AA 1-272); osteopontin;

KW   GO5737; GO6916; GO6954; GO7155; GO7160; GO8083; GO30502; GO30595;
KW   GO42088; GO42102; GO45177; GO45637; GO50930.
XX
OS   Mus musculus.
XX
FH   Key             Location/Qualifiers
FT   Region          147..153
FT                   /note= "Integrin binding motif"
XX
CC PN   WO2008086449-A2.
XX
CC PD   17-JUL-2008.
XX
CC PF   09-JAN-2008; 2008WO-US050678.
XX
PR   09-JAN-2007; 2007US-0879645P.
XX
CC PA   (UYOR-) UNIV OREGON HEALTH SCI.
XX
CC PI   Stenzel-Poore M,  Stevens S,  Doyle K;
XX
DR   WPI; 2008-J05786/51.
DR   PC:NCBI; gi129261.
DR   PC:SWISSPROT; P10923.
XX
CC PT   New osteopontin peptide mimetic comprises a linear amino acid subsequence
CC PT   of a mammalian osteopontin polypeptide or its variant, useful for 
CC PT   treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC PT   cell.
XX
CC PS   Claim 1; SEQ ID NO 1; 66pp; English.
XX
CC   The present invention relates to a novel osteopontin peptide mimetic. The
CC   peptide mimetic comprises a linear amino acid subsequence of a mammalian 
CC   osteopontin polypeptide or its variant. The invention provides a method 
CC   for treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC   cell by contacting the cell with a composition comprising the osteopontin
CC   peptide mimetic. The osteopontin peptide mimetic is useful in the 
CC   preparation of a medicament for treating diseases (e.g. traumatic brain 
CC   injury, epilepsy, stroke, or Alzheimer's disease). The present sequence 
CC   is an amino acid sequence of mouse osteopontin protein used as a 
CC   therapeutic agent in the invention.
CC   
CC   Revised record issued on 11-AUG-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 294 AA;

  Query Match             100.0%;  Score 1063;  DB 12;  Length 294;
  Best Local Similarity   100.0%;  
  Matches  204;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRLAVICFCLFGIASSLPVKVTDSGSSEEKLYSLHPDPIATWLVPDPSQKQNLLAPQNAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRLAVICFCLFGIASSLPVKVTDSGSSEEKLYSLHPDPIATWLVPDPSQKQNLLAPQNAV 60

Qy         61 SSEEKDDFKQETLPSNSNESHDHMDDDDDDDDDDGDHAESEDSVDSDESDESHHSDESDE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSEEKDDFKQETLPSNSNESHDHMDDDDDDDDDDGDHAESEDSVDSDESDESHHSDESDE 120

Qy        121 TVTASTQADTFTPIVPTVDVPNGRGDSLAYGLRSKSRSFQVSDEQYPDATDEDLTSHMKS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TVTASTQADTFTPIVPTVDVPNGRGDSLAYGLRSKSRSFQVSDEQYPDATDEDLTSHMKS 180

Qy        181 GESKESLDVIPVAQLLSMPSDQDN 204
              ||||||||||||||||||||||||
Db        181 GESKESLDVIPVAQLLSMPSDQDN 204


SEQ ID NO:1
ASQ08308
ID   ASQ08308 standard; protein; 294 AA.
XX
AC   ASQ08308;
XX
DT   18-SEP-2008  (first entry)
XX
DE   Mouse osteopontin protein, SEQ ID 1.
XX
KW   therapeutic; prophylactic to disease; protein therapy; ischemia; hypoxia;
KW   brain injury; epilepsy; cerebrovascular ischemia; alzheimers disease;
KW   vasotropic; respiratory-gen; vulnerary; anticonvulsant;
KW   cerebroprotective; neuroprotective; nootropic; Osteopontin; BOND_PC;
KW   unnamed protein product; Spp1; mature minopontin (AA 1-272); osteopontin;

KW   GO5737; GO6916; GO6954; GO7155; GO7160; GO8083; GO30502; GO30595;
KW   GO42088; GO42102; GO45177; GO45637; GO50930.
XX
OS   Mus musculus.
XX
FH   Key             Location/Qualifiers
FT   Region          147..153
FT                   /note= "Integrin binding motif"
XX
CC PN   WO2008086449-A2.
XX
CC PD   17-JUL-2008.
XX
CC PF   09-JAN-2008; 2008WO-US050678.
XX
PR   09-JAN-2007; 2007US-0879645P.
XX
CC PA   (UYOR-) UNIV OREGON HEALTH SCI.
XX
CC PI   Stenzel-Poore M,  Stevens S,  Doyle K;
XX
DR   WPI; 2008-J05786/51.
DR   PC:NCBI; gi129261.
DR   PC:SWISSPROT; P10923.
XX
CC PT   New osteopontin peptide mimetic comprises a linear amino acid subsequence
CC PT   of a mammalian osteopontin polypeptide or its variant, useful for 
CC PT   treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC PT   cell.
XX
CC PS   Claim 1; SEQ ID NO 1; 66pp; English.
XX
CC   The present invention relates to a novel osteopontin peptide mimetic. The
CC   peptide mimetic comprises a linear amino acid subsequence of a mammalian 
CC   osteopontin polypeptide or its variant. The invention provides a method 
CC   for treating or preventing excitotoxic, ischemic, or hypoxic injury in a 
CC   cell by contacting the cell with a composition comprising the osteopontin
CC   peptide mimetic. The osteopontin peptide mimetic is useful in the 
CC   preparation of a medicament for treating diseases (e.g. traumatic brain 
CC   injury, epilepsy, stroke, or Alzheimer's disease). The present sequence 
CC   is an amino acid sequence of mouse osteopontin protein used as a 
CC   therapeutic agent in the invention.
CC   
CC   Revised record issued on 11-AUG-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 294 AA;

  Query Match             100.0%;  Score 1521;  DB 12;  Length 294;
  Best Local Similarity   100.0%;  
  Matches  294;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRLAVICFCLFGIASSLPVKVTDSGSSEEKLYSLHPDPIATWLVPDPSQKQNLLAPQNAV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRLAVICFCLFGIASSLPVKVTDSGSSEEKLYSLHPDPIATWLVPDPSQKQNLLAPQNAV 60

Qy         61 SSEEKDDFKQETLPSNSNESHDHMDDDDDDDDDDGDHAESEDSVDSDESDESHHSDESDE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SSEEKDDFKQETLPSNSNESHDHMDDDDDDDDDDGDHAESEDSVDSDESDESHHSDESDE 120

Qy        121 TVTASTQADTFTPIVPTVDVPNGRGDSLAYGLRSKSRSFQVSDEQYPDATDEDLTSHMKS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TVTASTQADTFTPIVPTVDVPNGRGDSLAYGLRSKSRSFQVSDEQYPDATDEDLTSHMKS 180

Qy        181 GESKESLDVIPVAQLLSMPSDQDNNGKGSHESSQLDEPSLETHRLEHSKESQESADQSDV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GESKESLDVIPVAQLLSMPSDQDNNGKGSHESSQLDEPSLETHRLEHSKESQESADQSDV 240

Qy        241 IDSQASSKASLEHQSHKFHSHKDKLVLDPKSKEDDRYLKFRISHELESSSSEVN 294
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IDSQASSKASLEHQSHKFHSHKDKLVLDPKSKEDDRYLKFRISHELESSSSEVN 294


14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 16, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649